 180DECISIONS OF THENATIONALLABOR RELATIONS BOARDJohnson-Bateman CompanyandInternational Asso-ciation ofMachinists and Aerospace Workers,AFL-CIO,DistrictLodge 120, Local Lodge1047. Cases 31-CA-16299 and 31-CA-16578June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN,CRACRAFT,HIGGINS, ANDDEVANEYOn November 25, 1987, Administrative LawJudge Gerald A. Wacknov issued the attached de-cision.The GeneralCounsel and the Respondenteach filed exceptions,supporting briefs, and briefsin answer to each other's exceptions.The Respond-ent also filed a request for oral argument.'The Board has considered the decision and therecord in light of the exceptions,briefs, and oralargument,and has decided to affirm the judge'srulings,findings, and conclusions as modified andto adopt the recommended Order as modified.1.FACTSThe Respondent manufactures concrete pipe.The Unionrepresents the Respondent's productionand maintenance employees.The parties have hadcollective-bargaining agreementssince 1960. Thecurrent agreement is for the period August 1, 1986-July' 31,1989,which periodencompasses all theeventsmaterial tothiscase.Three provisions ofthiscontract are relevant to the issues presented:Section3:Management's Rights.1The managementof theplant,direction oftheworkingforces, and work affairs of theCompany,including but not limited to theright...to discipline or dischargefor justcause. . .to issue,enforce and change Com-pany rules[is reservedto the Company] . . . .Thus, the Companyreserves and retains, soley[sic]and exclusively,allof the rights, privi-leges and prerogativeswhich it would have in1The Respondent's request for oral argument was granted Oral argu-ment in this case,and inStar Tribune,295 NLRB No.63, decided today,was conducted on March 15,1989, in Washington,D.C. The instant caseinvolves,inter alia,the issue of whether drug/alcohol testing of currentemployees is a mandatory subject of bargaining;Star Tribuneinvolves,inter alia,the issue of whether drug/alcohol testing of applicants for em-ployment is a mandatory subject of bargaining.The question of whether drug/alcohol testing of current employees is amandatory subject of bargaining under the National Labor Relations Actinvolves legal considerations fundamentally different from the question ofwhether such testing constitutes an unreasonable search in violation ofthe Fourth Amendment of the Constitution of the United States of Amer-ica.Consequently,our consideration of the former question is not affect-ed by the recent decisions of the Supreme Court concerning the latterquestion-Skinner Y. RailwayLabor Executives Assn.,130 LRRM 2857(1989);National Treasury Employees Union v.Von Raab,4 IER Cases 246(1989).the absence of this Agreement,except to theextent that such rights,privileges and preroga-tives are specifically and clearly abridged byexpress provision of this Agreement.Section 8:Wage Rates and Classifications.1Therates of pay and classifications setforth in Appendix "A" are agreed upon by theparties and are attached hereto and made apartof thisAgreement..2The wage rates as set forth are minimumrates under this Agreement and are not to beconstrued as preventing the employer frompaying or the employee accepting additionalpay or benefits.Section17:Discrimination.3Except as provided herein, this Agree-ment resolves all the bargainable issues for theterm hereof.2All collective-bargaining agreementsbetween theparties since 1960 have contained management-rights clauses materially similar to the current con-tractual one set out above. Acting under the au-thorityputatively contained in these successivemanagement-rightsclauses,theRespondent hasunilaterally implemented numerouswork rules,without objection from the Union. Thus, in 1962,theRespondent unilaterally implemented a ruleprohibiting numerous forms of employee miscon-duct. sSimilarly,in 1982, again acting under rights os-tensibly reserved to it under the Management'sRights clause then in effect,the Respondent unilat-erally implemented a set of work rules covering,inter alia, adherence to work hours and breaktimes;use of timecards;excused absence from scheduledovertime;timely notification of unanticipated ab-sences;carefuluse of equipment;standards forwork attendance;vacation/leave scheduling; andadherence to safety requirements.Also, since 1981,the Respondent has unilaterally implemented indi-vidual workrules pertaining to, inter alia, use ofcompany telephones,use and wearing of safety2 This "zipper"clause is the final substantive term of the collective-bargaining agreement, appearingjust above the parties'signatures and theincorporation of certain appendices.By its express terms, it pertains tothe entire agreement.Nevertheless,andwithout explanation in therecord, this "zipper"clause is a subsection of the discrimination clause.a This unilaterally implemented rule prohibited,inter alia,falsificationof personnel records and timecards;repeated lateness;possession ofweapons or cameras on company premises,insubordination;"horseplay";fighting;leaving the workplace without permission,smoking in restrictedareas;threatening, intimidating,or coercing other employees on companypremises; gambling on company premises,misusing or damaging compa-ny property;sabotage; knowingly violating safety rules;exceeding break-times;"immoral conduct or indecency"; below-standard productivity orworkmanship,and interfering with plant discipline or efficiency.295 NLRB No. 26 JOHNSON-BATEMAN CO.equipment,excused absences from work,and emer-gency procedures-'Two of theabove-mentioned extra-contractualwritten plant work rules have particular relevanceto the issues in the instant case:PERFECT ATTENDANCEAll employees who have a perfect attend-ance record in a 12 month calendar year willreceive special recognition.[5]DischargesThe- Companyshall have the right to dis-charge or discipline any employee.for justcause.The term"just cause"shall include .. .drinking or possessing any alcoholic beverageson company premises or on company time orreporting for work while under the influenceof alcohol or drugs.Finally,theRespondent has had in effect forsome time an extra-contractual policy, to which theUnion has not objected,requiring newly hired em-ployees to undergo drug/alcohol testing at the timeof their hiring.On December 1, 1986, the Respondent, withoutnotifying or bargaining with the Union,posted thefollowing notice:ATTENTION ALL EMPLOYEES:AS OF DECEMBER1, 1986,ANY INJU-RIESREQUIRING TREATMENT WILLNOW BE ACCOMPANIED BY A DRUG/-ALCOHOL TEST.THANK YOU,MANAGEMENT.On December 4, the Union notified the Respond-ent in writing that:" "The Union is not in agreementwith [the above] policy; neither have we been con-tacted to negotiate such a policy." The Union re-quested the Respondent not to implement thispolicy and to remove the above-posted notice. The4 One of the work rules unilaterally implemented by the Respondent in1982 requires employees who are unable to work scheduled overtime tonotify the Respondent in writing,in advance of their absence,of theirreasons for not being able to work the scheduled overtime The collec-tive-bargaining agreement then in effect provided that employees wouldnot "unreasonably" refuse to work prescheduled overtime.In 1982, theUnion filed a grievance over a disciplinary warning given to an employeefor violating the above work rule.In the 1983 arbitration of this gnev-ance,the arbitrator found,inter aha, (1) that the Respondent had a rightto make rules to manage the plant,provided that such rules do not vio-late the collective-bargaining agreement,and (2)that the work rule re-quiring advance written notification of and reason for inability to workscheduled overtime was"entirely reasonable and consistent with" thecontractual requirement that employee refusals to work scheduled over-time be reasonable;according to the arbitrator,"a written record canonly reduce unnecessary disputes over who said what."5Union Steward Pete Valdez, an employee since 1975, testified that hewas unaware of any attendance award or bonus.being given by the Re-spondent prior to the March 1987 attendance incentive bonus plan in-volved in the instant case;there is no record evidence of any such priorplan181Respondent did not reply to the Union's December4 letter, and it did not grant either of the Union'srequests.Rather, the Respondent implemented thepolicy as announced.6On March 23, 1987, the Respondent, again with-out giving the Union advance notice or an oppor-tunity to bargain, posted a notice announcing anew attendance incentive bonus plan for employeeshired after September 1, 1986. Essentially, such em-ployeeswho achieved perfect attendance for anentire week would receive a wage .bonus of $1 perhour for that week. Such employees who achievedperfect attendance for an entire month would re-ceive an additional bonus of 50 cents per hour for atotalwage bonus of $1.50 per hour for an entiremonth of perfect attendance.? The record estab-lishes that some employees have received attend-ance bonuses under this program.8II. ISSUESThe complaintallegesthat the drug/alcohol test-ing program and the attendance incentive bonusprogram relate to wages, hours, and other termsand conditions of employment, and are thereforemandatory subjects of bargaining. The complaintfurther alleges that the Respondent violated Sec-tion 8(a)(5) and(1) of the Act by unilaterally im-plementing these programs without giving theUnion prior notice of them and an opportunity tobargain with the Respondent about them.The judge found that the drug/alcohol testingrequirement for current employees who are injuredon the job "is not a work rule within the commonAs of the time of the instant hearing in August 1987,14 employeeshad been tested under the above policy,and some other employees hadrefused to undergo such testing.The Respondent had taken no discipli-nary actions against those who refused to take the test or those whotested positive.Although the collective-bargaining agreement contained grievance andarbitration procedures,the Union did not file a grievance over the Re-spondent'sannouncement or implementation of the new drug/alcoholtesting policy,and neither party now seeks deferral to contractual griev-ance and arbitration procedures. Indeed,as found by the judge, the Re-spondent has clearly expressed its unwillingness now to waive any of thetimeliness provisions of the contractual grievance and arbitration proce-dures.Under the above circumstances,deferral of the instant issues tothose procedures is not appropriate.Southwestern Bell TelephoneCo., 276NLRB 1053 fn. 1 (1985);Victor BlockInc.,276 NLRB 676, 680 (1985).Cf.United Technologies Corp.,268 NLRB 557, 560 fn. 22 (1984) (employ-er expressed willingness,"indeed its eagerness,"to arbitrate dispute; de-ferral is appropriate provided employer waives timeliness provisions).7Although this appears to be the first attendance incentive bonus planimplemented by the Respondent,the record reveals that the Respondenthas unilaterally implemented other types of employee incentive bonusplans without objection from the Union.Thus, at one time,the Respond-ent awarded T-shirts,jackets, or small tool sets(wrenches,screw drivers,pliers)-for accident-free job performance over a 3-month period.Also, for3 to 4 years in the midsixties the Respondent awarded employees an ap-proximately 3-percent hourly wage bonus for exceeding certain periodicproduction standards.9Here again,the Union did not file a grievance over the Respondent'sunilateral implementation of this program,and neither party now seeksdeferral to the contractual grievance and arbitration provisions. 182DECISIONS OF THENATIONALLABOR RELATIONS BOARDunderstanding of the term,"and thus not a "Com-pany rule"within the scope of that term as con-tained in the contractualManagement'sRightsclause.Accordingly, the judge found that theUnion had not contractually waived its right tobargain.with the Respondent about the drug/-alcohol testing requirement,and that the Respond-ent's unilateral implementation of that requirementviolated Section 8(a)(5) of the Act. For the reasonsdiscussed below,we find that the drug/alcoholtesting requirement is a mandatorysubject of bar-gaining,that the Union has not waived its right tobargain about this subject,and that the Respond-ent's unilateral implementation of this requirementviolated Section 8(a)(5) of the Act.It is well settled that wage incentive programsaremandatory subjects of bargaining.9Neverthe-less, the judge found that the Union had contrac-tuallywaived its right to bargain with the Re-spondent about the attendance incentive wagebonus program,and that the Respondent's unilater-al implementation of that program therefore didnot violate Section 8(a)(5) of the Act. For the rea-sons discussed subsequently in this decision, weaffirm the judge's dismissal of this allegation.III.ANALYSIS AND CONCLUSIONSA. Drug/Alcohol Testing1.Mandatory subject of bargainingA thresholdissue,not directly addressed by thejudge, and one of first impression for the Board, iswhether drug/alcohol testing of current employeesis a mandatorysubject ofbargaining. 10° See, e.g.,Wellman Industries,248 NLRB 325, 336, 339 (1980);UnitedParcel Service,223 NLRB1381 (1976);C&S Industries,158 NLRB 454(1966).10 Although the Respondent argued to the judge that the instantdrug/alcohol testing requirement is not a mandatory subject of bargain-ing, the Respondent did not renew this argument to the Board.In its ex-ceptions to the judge's decision,the Respondent implicitly concedes thatthe Union had a right to bargain with the Respondent about the latter'simplementation of. the drug/alcohol testing requirement,but the Re-spondent asserts that the Union waived that right.At oral argument, theRespondent asserted that the purpose of the drug/alcohol testing require-ment was to obtain information about whether the recent increase in job-related injuries was related to drug/alcohol use by its employees. TheRespondent, noting that no employee had been disciplined for failing thetest,or for refusing to take it,conceded arguendo that if it actually tooksteps against employees for failing the test,or for refusing to take it, thedrug/alcohol testing requirement could well be a mandatorysubject ofbargainingVarious amici curiae presented oral argument to the Board in this caseand inStar Tribune,supra.The AmericanFederation of Labor and Con-gressof IndustrialOrganizations(AFL-CIO),and the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica argued that drug/alcohol testing of both current employees andjob applicants is a mandatory subject of bargainingWhile the Chamberof Commerce of the United States of America,the Equal EmploymentAdvisory Council (EEAC),and the Councilon Labor LawEquality(COLLE)all argued that drug/alcohol testing of job applicants is not amandatory subject of bargaining,none of the amici curiae argued cate-Sections 8(a)(5) and 8(b)(3) of the Act, in con-junction with Section 8(d), essentially mandate em-ployers and designated collective-bargaining repre-sentatives to bargain in good faith with each otherabout wages,hours, and other terms and conditionsof employment."Generally, it is an unfair laborpractice for an employer whose employees are rep-resented for collective-bargaining purposes to makechanges in mandatory subjects of bargaining with-out first providing the collective-bargaining repre-sentativewith an opportunity to bargain with theemployer about such proposed changes.12We find that the Respondent'snewly imposedrequirement of drug/alcohol testing for employeeswho require medical treatment for work injuries isa mandatory subject of bargaining.InFord MotorCo. v.NLRB,13the Supreme Court described man-datory subjects of bargaining as such matters thatare "plainly germane to the`working environ-ment"'and "not among those`managerial deci-sions,which lie at the core of entrepreneurial con-trol."' 14Applying these standards to the issuebefore us,we find the drug/alcohol testing require-ment to be both germane to the working environ-ment,and outside the scope of managerial decisionslying at the core of entrepreneurial control.As tothe first factor-germane to the workingenvironment-the drug/alcohol testing requirementismost closely analoagous to physical examinationsand polygraph testing,both of which the Boardhas found to be mandatory subjects of bargain-ing.1 sInMedicenter,supra,the employer was allegedto have violated Section 8(a)(5) of the Act when itunilaterally instituted polygraph testing of all em-ployees in an attempt to find which, if any of themwere responsible for certain acts of vandalism thathad been occurring at the employer's facility.TheBoard majority found that"a change of this naturein the method by which Respondent investigatedgorically that a drug testing program accompanied by penalties or bene-fits forcurrentemployees is not a mandatory subject of bargaining.11NLRB Y. Borg-Warner Corp.,356 U.S. 342, 348-349 (1958).12NLRB v. Katz,369 U.S. 736 (1962).Is 441 U S. 488 (1979).14 Id at 498, quotingfromFibreboard Corp. vNLRB,379 U.S. 203,222-223(1964) (Stewart,J., concurring).isLockheed ShipbuildingCo., 273 NLRB 171, 177 (1984) (physical ex-aminations);LeRoyMachine Co., 147 NLRB 1431, 1432, 1438-1439 (1964)(physical examinations);Austin-Berryhill,Inc.,246 NLRB 1139 (1979)(polygraph testing);Medicenter,Mid-SouthHospital,221NLRB 670(1975) (polygraphtesting).InLeRoy Machine,supra,the full five-memberBoard unanimouslyagreed that physical examinations were mandatory subjects of bargaining.However, the Board was divided over the questionof whetherthe unionhad contractually waived its right to bargain about this subject; a three-member Board majority found that the union had so waived its bargain-ing rights.The contractual waiver aspectofLeRoyMachinewill be fur-ther discussed,infra,in conjunction with our discussion and resolution, ofthe waiverissue in the instant case. JOHNSON-BATEMAN CO.183suspected employee misconduct is a change in the`terms and conditions'of employment."16Morespecifically, the Board majority, adopting the deci-sion of Administrative Law Judge Bernard Ries,emphasized that the introduction of polygraph test-ing in theemployer's investigatory methodologysubstantially varied both the mode of investigationand the character of proof on which an employee'sjob security might depend. Thus, "the test itselfsubstantially altered the existing terms and condi-tions of employment and constituted a subject ofmandatory bargaining." 17The analysis as to why the polygraph testing inMedicenterwas a mandatory subject of bargainingisapplicable to the drug/alcohol testing require-ment at issue in the instant case.The record estab-lishesthattheRespondent implemented thedrug/alcohol testing requirement because of an in-creasingly high number of workplace accidents, re-sulting in sharply increasing insurance rates. Ac-cording to the Respondent's vice president, LarryJohnson, "we felt that there was a good probabilitythat there was drugs involved with the significantamount of the accidents that we were experiencing,and that we were wanting some way to enforceour . . . drug policies that we have in our Compa-ny rules" (i.e., according to Johnson, the writtenrules against use or possessionof alcohol on com-pany premises or company time or reporting forwork while under the influence of alcohol ordrugs). Violation of these rules, as set forth above,ispunishable by discipline,including discharge.Thus, in accordance with the Respondent's writtenpolicies:(1) employees who require medical treat-ment for work injuries must undergo drug/alcoholtesting;(2) the results of such testing might estab-lish that the injured employee has violated the Re-spondent'sdrug/alcohol policies; (3) violation ofthose policies could result in the discharge or otherdisciplineof theinjured employee.Accordingly,the record firmly establishes that the drug/alcoholtesting requirement is a condition of employmentbecause;ithas the potential to affect the continuedemployment of employees who become subject toit.In this regard,the drug/alcohol testing require-ment is materially similar to the polygraph testingrequirement found to be a mandatory subject ofbargaining inMedicenter,supra.Here,aswith theinvestigation of vandalism inMedicenter,there hasbeen a change in the method by which the Re-spondent investigates possible employee responsi-bility fora sharp increase in workplace accidents,and, like the employer inMedicenter,the Respond-19 221 NLRB at 675.17 Id.ent has introduced.relatively sophisticated technol-ogy, substantially varying both the mode of the in-vestigation and the character of proof on which anemployee's job security might depend.18In light of the above considerations,therefore,we conclude that the drug/alcohol testing require-ment is entirely"germane to the working environ-ment,"as that term was applied by the Court inFord Motor Co.,supra, and thus, to that extent, it isa mandatory subject of bargaining.The second criterion considered by the SupremeCourt inFord Motor Co.is that the subject in ques-tion not be among those managerial decisions thatlie at the core of entrepreneurial control.In its dis-cussion of this subject, the Court relied on the con-curring opinion of Justice Stewart inFibreboardCorp.,supra:Nothing the Court holds today should be un-derstood as imposing a duty to bargain collec-tivelyregarding such managerial decisions,which lie at the core of entrepreneurial con-trol.Decisions concerning the commitment ofinvestment capital and the basic scope of theenterprisearenot in themselves primarilyabout conditions of employment,though theeffect of the decision may be necessarily toterminate employment.If, as. I think clear, thepurpose of § 8(d) is to describe a limited areasubject to the duty of collectivebargaining,those management decisions which are funda-mental to the basic direction of a corporate en-terprise or which impinge only indirectly uponemployment security should be excluded fromthat area.19We find that the Respondent's drug/alcohol test-ing requirement is not amongthatclass of manage-rial decisions that lie at the core of entrepreneurialcontrol.Here again,the Board majority's treatmentof this question inMedicenterisapplicable to theinstant case.There,the Board majority affirmedthe judge's application of the standards set forth inJustice Stewart's concurring opinion inFibreboard,supra,and found, in agreement with the judge,that:The institution of a polygraph test is not en-trepreneurial in character,isnot fundamentalto the basic direction of the enterprise, and18 As noted,the Respondent's work rules expressly and specificallyprohibit use, possession, or being under the influence of drugs or alcoholin the workplace,and expressly provide that employees may be dis-charged forviolating that prohibitionAlthough none of the seven em-ployees whohave tested positive under the drug/alcohol test have beendisciplined,this fact does not, in our view, eliminate thepotentialfor dis-cipline resulting from positive results,as clearly contained in the Re-spondent'swritten policies.19 379 U.S at 223. 184DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdoes not impinge only indirectly upon employ-ment security..It is, rather,a change in an im-portant facet of the workaday life of employ-ees,a change in personnel policy freightedwith potentially serious implications for theemployees which in no way touches the dis-cretionary"core of entrepreneurial control."20The same can be said of the institution ofdrug/alcohol testing.It does not involve the com-mitment of investment capital and cannot otherwisebe characterized as a. decision taken with a viewtoward changing the scope or nature of the Re-spondent'senterprise.It is rather a more limiteddecision directed toward reducing workplace acci-dents and attendant insurance rates. Accordingly,we conclude that the instant drug/alcohol testingrequirement is a mandatory subject of bargain-ing.212.Alleged waiver of right to bargainThe Respondent contends (1) that under the con-tractualManagement'sRights clause it has "ex-pressly and unambiguously"been granted the rightunilaterally to implement work rules;(2) that itsunilaterally implemented drug/alcohol testing re-quirement is.such a work rule within the scope oftheManagement'sRights clause;and (3)that theUnionhasthereforeeffectivelycontractuallywaived any right it may have had to bargain withthe Respondent about the drug/alcohol testing re-quirement.In agreement with the judge,we findthat the Respondent's contention is contrary to es-tablished principles of law under the Act. Morespecifically,as discussed in full below,we find thatthe Management'sRights clause does not constitute20 221 NLRB at 676.The Board ultimately determined inMedicenterthat the employer had provided the union with sufficient notice and op-portunity to bargain about the polygraph testing,and that the employertherefore did not violate the Act as alleged by its subsequent implementa-tion of the polygraph testing.In the instant case,the Union was given nopoor notice or opportunity to bargain about the drug/alcohol testing.21 Similarly,inLocomotive Engineers v.BurlingtonNorthern RailroadCo., 838 F.2d 1087(9th Cit.1988), cert. granted 57 LW 3056(July 19,1988) the court held that mandatory drug/alcohol testing of employeesinvolved in"human factors"accidents,which testing could lead to disci-pline including discharge, was a mandatory subject of bargaining underthe Railway Labor Act (RLA), 45 U.S.C.A. § 151 et seq.and thus couldnot be implemented unilaterally.The court determined that the RLA required parties to bargain overany proposal whose primary impact is the loss, or potential loss, of exist-ing employment or employment-related benefits.The court found thatsince the jobs of employees were jeopardized by the results of the em-ployer'snew drug/alcohol testing requirement,that requirement wastherefore not simply a matter of management prerogative,outside thescope of the employer's bargaining obligation,but was instead a mandato-ry subject of bargaining under the RLA, one which could not be imple-mented unilaterally.838 F.2d at 1090.The court also determined that the employer's unilateral implementa-tion of its drug/alcohol testing requirement constituted a "clear change inworking conditions governed by the collective agreement" and wastherefore,on that basis also, a mandatory subject of bargaining under theRLA. 838 F.2d at 1093.a waiverof theUnion's right to bargain about thedrug/alcohol testingrequirement;that the issuepresented in this case is not solely a matter of con-tract interpretation;that the bargaininghistory ofthe instant contract does not establish thatdrug/alcohol testing was discussed in contract ne-gotiations;and that neither the 1983 arbitrationaward nor the parties'past practice of union acqui-escence in the Respondent's unilateral implementa-tionofwork rules constitute a waiver of theUnion's right to bargain about'the drug/alcoholtesting requirement.a.General principlesIt is well settled that the waiver of a statutoryright will not be inferred from general contractualprovisions;rather,such waivers must be clear andunmistakable.22 Accordingly,the Board has repeat-edly held that generally worded management rightsclauses or "zipper"clauses will not be construed aswaivers of statutory bargaining rights.23InSuffolkChild Development Center,for example,the Boardfound that the management-rights clause did notconstitute a waiver by the union of its right to bar-gain about,changes in medical benefits,becausetherewas no specific reference in that clause toemployee medical benefits or other terms of em-ployment.Likewise,inKansas National EducationAssn.,at 639,the Board found that language in themanagement-rights clause reserving to management"the right to carry out the ordinary and customaryfunctions of management and to adopt policies . . .and practices in furtherance thereof"did not con-stitute a waiver by the union of its right to bargainabout employee transfer arrangements.More spe-cifically,the Board found"[t]he provision is at bestvague and as such insufficient to meet the standardof a `clear and unmistakable waiver."12422MetropolitanEdisonCo.Y.NLRB,460 U.S. 693,708 (1983).The Su-preme Court stated that it would not infer from a general contractualprovision that the parties intended to waive a statutorily protected rightunless such an intent is explicitly stated. Id.asSuffolkChild Development Center,277 NLRB 1345, 1350 (1985);KansasNational EducationAssn.,275 NLRB 638, 639(1985).CfRock-fordManor CareFacility,279 NLRB 1170 (1986) (employer's unilateralsubstitution of new health insurance plan not unlawful;union waivedright to bargain about carrier-induced changes in health insurance byvirtue of contractual agreement to a "highly detailed 'zipper clause' . .and an equally comprehensive management rights clause"demonstratingmutual intent to waive bargaining during term of contract with respect toall subjects left unregulated within the four corners of the contract, andconstituting an "incisive,direct,and specific ... assault on the existenceof any negotiating responsibility during the term of the contract," thuscommitting unresolved issues to management prerogative)24 However, the Board went on to find that ultimately the union effec-tively acquiesced in the employer's unilateral conduct,by failing totimely protest the employer's proposed actions and by failing to timelyrequest bargaining over the matter. Here, by contrast, the Respondent'sDecember I announcement of the drug/alcohol testing requirement wasmade without giving the Union any prior notice and opportunity'to bar-Continued JOHNSON-BATEMAN CO.185Waiver of a statutory right may be evidenced bybargaining history,but the Board requires thematter at issue to have been fully discussed andconsciously explored during negotiations and theunion to have consciously yielded or clearly andunmistakably waived its interest in the matter.25Thus, inSouthern Florida Hotel Assn.,245 NLRB561, 567-569 fn. 22 (1979), enfd. in relevant part751 F.2d 1571 (11th Cir. 1985), the Board found awaiver in a management-rights clause that reservedto the employer the right to "make,continue andchange such reasonable rules and regulations as itmay deem necessary and proper in the conduct ofits business."The Board found that in light of theextensivehistory and -natureof the parties'negotia-tions about the wording and potential effect of theclause,itwas understood by the parties that theclause granted the employer"significantly expand-ed authority to unilaterally implement reasonablechanges in work rules."Indeed,the Board found,under the circumstances,that the union's accept-ance of the management-rights clause"amountedto a broad waiver of.the Union's right to be noti-fied of and to bargain about changes in workingconditions."Id. at 568.Notwithstanding the aboveanalysis and findings, however,the Board foundthat the union's acceptance of the management-rights clause did not constitute a waiver with re-spect to every one of the numerous changes imple-mented by the employer. More specifically, theBoard inSouthern Floridafound that the broad,contractually reserved right of the employer tochange rules and regulations didnotspecificallygive the employer the right unilaterally to makechanges in employment and rates of pay, and thusto that extent did not constitute a waiver by theunion of its right to be informed of and negotiateabout rule changes that directly affected employ-ees'wages.Thus, even in the context of a broadwaiver by the union of the right to be notified ofand to bargain about changes in working condi-tions in general,the Board found that the unionhad not:made a clear,unequivocal, unmistakablewaiver of its specific right to be notified of andbargain about such changes that affected wages.26gain,thus presenting the Union with a fait accompli.The Union notifiedthe Respondent promptly in writing on December 4 that it disagreedwith the new drug/alcohol testing requirement,specifically noting in itsletter that it had not been contacted to negotiate such a policy.Accord-ingly,we find no acquiescence here. SeeIntersystems Design Corp., 278NLRB 759(1986);Pinewood Care Center,242 NLRB 816, 822 (1979);Caravelle Boat Co.,227 NLRB 1355, 1358(1977).25Rockwell International Corp,260 NLRB 1346, 1347(1982).86 But seeLeRoy Machine Co.,147 NLRB 1431 (1964),relied on bythe Respondent as support for its contention that the Union has waivedits right to bargain about the instant drug/alcohol testing requirement. Inthat case,the Board majority found that language in the contractual man-agement-rights clause reserving to the employer the right to"determinethe qualifications of employees"constituted a waiver by the union of itsApplying these principles to the instant case, wenote that the provision in the Management'sRightsclause permitting the Respondent unilaterally toissue,enforce,and change company-rules iscouched in the most general of terms and makes noreference to any particular subject areas,much lessa specific reference to drug/alcohol testing.27 Ac-cordingly,we find that neither the Management'sRights nor zipper clauses set out in-section I,above,of this decision constitutes an express, clear,unequivocal,and unmistakablewaiver by theUnion of its statutory right to bargain about theRespondent's implementation of the instant drug/-alcohol testing requirement.28right to bargain about the employer's unilaterally imposed requirementthat certain employees with particularly bad attendance records (about 10percent of the bargaining unit)undergo physical examinations,at compa-ny expense,in order to determine whether their poor attendance was at-tributable to a health problem,so as to require a transfer to another shift,assignment,or discharge.The Board majority found that the language inthemanagement-rights clause,when given its plain meaning,encom-passed such physical examinations as those in question, effectively remov-ing that subject from the scope of bargaining dung the term of the con-tract.We agree with the judgethatLeRoyMachineisdistinguishable fromthe instant case on the basis of the degree ofspecificityof language in themanagement-rights clause in that case as compared to the clause at issuehere.27 In addition to giving the Respondent the right unilaterally to issue,enforce,and change rules,theManagement'sRights clause also reservesto the Respondent the right to discipline or discharge employees for justcause.There is a written work rule specifying that drinking or possessingany alcoholic beverages on company premises or on company time or re-porting for work while under the influence of alcohol or drugs consti-tutes just cause for discharge.However,thiswork rule is'not incorporat-ed or otherwise referred to in the collective-bargaining agreement, butwas instead unilaterally promulgated and implemented by the Respondent(albeitwithout subsequent objection from the Union).There was no dis-cussion or mention during negotiations for the collective-bargainingagreement about the possibility of drug/alcohol testing being used as amethod of enforcement of the rule against drug/alcohol use,possession,or influence.Under these circumstances, we find,contrary to our dissent-'ing colleague,that the general contractual rights of the Respondent tomake and enforce rules,and to discipline or discharge for just cause, donot constitute a clear and unmistakable waiver by the Union of its rightto bargain about the implementation of the instant drug/alcohol testingrequirement,even if those general contractual rights are coupled with theextra-contractual,unilaterally implemented categorization of the aboveaspects of drug and alcohol use as just causes for discharge28Suffolk Child,supra,KansasNational,supra;SouthernFlorida,supra.Cf.BASF Wyandotte Corp.,278 NLRB 173, 177-178, 181-182(1986) (em-ployer's unilateral implementation of new rule,effectively prohibitingfacial hair on employees who may from time to time need to wear respi-ratory protective equipment,not unlawful where management rightsclause reserves to employer right to"make and enforce such rules as theCompany may deem necessary or proper for the conduct of its employ-ees and the operation of the plant"and where there were already in.effect general safety rules and plant regulations expressly providing forwearing of respirators where indicated or directed by employer; whenviewed in light of such rules,provisions of management-rights clauseconstitutewaiver by union of right to bargain about new rule againstfacial hair),KohlerCo., 273 NLRB1580 (1985) (employer's unilateral sub-contracting of bargaining unit work not unlawful where,inter alia,man-agement-rights clause expressly provided that employer retained-right todetermine where and by whom unit work would be performed);Colum-bus ElectricCo., 270 NLRB686 (1984),affd. sub nom.ElectricalWorkersIBEW Local 1466,795 F.2d 150(D C Cir.1986) (employer's unilateraldiscontinuation of longstanding extra-contractual unwritten Christmasbonus not unlawful where zipper clause expressly provided that all pre-Continued 186DECISIONS OF THENATIONALLABOR RELATIONS BOARDb.Contract interpretationWe also find, contrary to the Respondent's asser-tions,that its unilateral implementation of thedrug/alcohol testing requirement is not beyond thescope of our consideration as an unfair labor prac-tice on the basis that this issue presents solely amatter-of contract interpretation.The RespondentreliesonNCR Corp.,271 NLRB 1212 (1984). Thatcase is inapposite.There,the employer unilaterallytransferred work from one district to another. Onearticle in the contract governed transfers into andout of a district while another article concerned theemployer's right to consolidate, merge,or reorga-nize a district.The GeneralCounsel and the unioninterpreted the two articles as not permitting theemployer's unilateral transfer of work, whereas theemployer construed the articles as allowing its uni-lateral action.The Board found that both the em-ployer and the union had equally plausible interpre-tations of the collective-bargaining agreement pro-visions in dispute;that the employer's allegedly un-lawful conduct was based on a "substantial claimof contractual privilege";and that the dispute inthat case was solely one of contract interpretation.Quoting from the Board's decision inVickers, Inc.,153 NLRB 561, 570 (1965), the Board inNCR (271NLRB at 1213) stated:[W]hen"an employer has a sound arguablebasis for ascribing a particular meaning to hiscontract and his action is in accordance withthe terms of the contract as he construes it,"the Board will not enter the dispute to servethe function of arbitrator in determining whichparty's interpretation is correct.In contrast, the Respondent here does not pointto clauses in the contract governing specific rulesthat are subject to more than one plausible inter-pretation.Instead,the Respondent relies on a broadmanagement-rights clause.Unlike inNCR,we arenot here presented with two equally plausible inter-pretationsof the instant collective-bargainingagreement;,we do not consider the Respondent'sunilateral implementation of the drug/alcohol test-ing requirement to have been based on a substantialclaim of contractual privilege; and we do not viewthe dispute as solely one of contract interpretation.Rather,we view the dispute here as similar to thatpresented inSouthernCaliforniaEdisonCo., 284NLRB 1205 fn. 1 (1987). There, the Board majori-ty found that the employer did not havea "soundand arguable"basis for concluding that the man-agement prerogatives and wages clauses of the col-contractual"agreements and understandings,oral or written,expressed orimplied"between the parties were superseded by current contract-whichdid not contain provisions for a Christmas bonus).lective-bargaining agreement entitled it unilaterallyto implement changes in temporary work assign-ment policies for injured employees.The Boardmajority found that the two contractclauses reliedon by the employer in defending its unilateralaction were not sufficiently specific to overrule theclear terms of a separately negotiated disabilityplan;neither themanagement prerogatives norwages clause expressly addressed disabled workers,who were clearly dealt with under the terms of theexisting disability plan. Thus, the Board majorityfound that the management prerogatives and wagesclauses did not constitute a waiver by the union ofitsstatutory right to bargain about benefits andwork requirements for disabled employees.Although in the instant case there is no separate-ly negotiated plan dealing with drug/alcohol test-ing of employees injured while working(and thus,unlike inSouthernCaliforniaEdison,no expressextra-contractual terms to rebut the Respondent'sasserted implications of the Management'sRightsclause),we neverthelessfindthat the express, gen-eral provisions of the Management'sRights clause,even standing alone, do not provide the Respond-ent with a "sound arguable basis" for ascribing tothat clause a specific privilege to implement unilat-erally the drug/alcohol testing requirement.Wehave not, therefore, improperly entered this disputemerely to serve the function of an arbitrator whodetermines a correct interpretation of a contract.29 _c.ContractnegotiationsNor is there anything in the bargaining history ofthe contract to show that the meaning and poten-tial implications of the Management-Rights clauseingeneral, or drug/alcohol testing in particular,were"fullydiscussed and consciously,explored"during negotiations,or that the Union "consciouslyyielded or clearly and unmistakably waived its in-terest"inregardtobargainingaboutthedrug/alcohol testing requirement.30 Indeed, thereis nothing in the record to show that drug/alcoholtestingwas even mentioned,much less discussed,during contract'negotiations.According to UnionBusiness Representative Bill Phillips,drug/alcoholtestingwas not discussed during negotiations forthe current collective-bargaining agreement. TheRespondent proposed an addition to the seniorityclause that would have reserved to the Respondentthe right to require laid-off employees to undergo aphysical examination as a conditionof recall. TheRespondent subsequently withdrew this proposal.89 Cf.Plasterers Local 627 (Jack HartConcrete), 274 NLRB1286 (1985)(facial ambiguity in contract;no extrinsic evidence as to meaning -orintent;different interpretations equally reasonable).90 SeeRockwell InternationalCorp,260 NLRB 1346, 1347(1982). JOHNSON-BATEMAN CO.Accordingto the Respondent'svicepresident,Larry Johnson,during the negotiations over thisproposal there was no discussion of drug testing ofemployees who had suffered industrial accidents.During the same negotiations,the Respondent pro-posed to add a new section,entitled"Dischargeand Discipline,"to the current contract.This pro-posed section would have reserved to the Respond-ent the"absolute right"to suspend or dischargeemployees for, inter alia, intoxication or possessionof narcotics or alcoholic beverages during workinghours.The Respondent also subsequently withdrewthis proposal.Johnson did not testify about wheth-er the parties discussed drug/alcohol testing in thecontext of this proposal.Further,the Respondent's president,Lewis John-son, testified that there was never any discussionduring contract negotiations"to the effect that" theManagement's Rights clause"could not be used fordrug testing."We infer from this that there wasalso no discussionabout whetherthe Management'sRights clausecouldbe used for drug testing;again,there is no evidence of any such discussion.In sum,there is no evidence that the parties engaged in anydiscussion of drug/alcohol testing during contractnegotiations, in this or any other context.Thus,in light of the complete absence of anyevidence that the parties discussed drug/alcoholtesting during negotiations for the instant ' collec-tive-bargaining agreement,we will not infer awaiver by the Union of its right to bargain aboutthat subject.sld. Arbitration awardWe also do not find that the 1983 arbitrationaward discussed above constitutes,or is evidenceof, a waiver by the Union of its right to bargainabout the drug/alcohol testing requirement or inany other way privileged the Respondent's unilat-eral implementation of that requirement. First, infinding that the Respondent"has a right to makerules to manage the plant,provided that those rulesdo not violate the collective bargaining agree-ment," the arbitration award does not give the Re-spondent a right that is any broader or more inclu-sive than the rights expressly reserved to the Re-spondentunder the contractualManagement-Rights'clause itself.We have,of course,alreadyfound that this clause itself does not constitute awaiver by the Union of its right to bargain aboutthe instant drug/alcohol testing requirement. Con-sequently,we find that the 1983 arbitration awarddoes not constitute such a waiver by the Union.siRose Arbor Manor,242 NLRB 795, 798 (1979);Granite-Ball-Groves,240 NLRB1173, 1177 (1979)187Second,the extra-contractual written work ruleinvolved in the 1983 arbitration-that employeeswho are unable to work scheduled overtime mustprovide advance written notice of and reasons forthat inability-was found by the arbitrator to be di-rectly related to, consistent with,and a reasonablerefinement of the specific express contractual pro-vision that employees would not unreasonablyrefuse to work scheduled overtime.Here, on theother hand,the extra-contractualwritten rule re-quiring drug/alcohol testing of employees who areinjured while working is not related to any expressterm or provision in the collective-bargainingagreement.Indeed,as seen,the onlycontractualbasis assertedby theRespondent as justification foritsunilateral implementationof drug/alcohol test-ing is the Management'sRights clause itself-abasiswhich we have found not to support thisclaim.32Thus,in light of the above considerations, wefind that the 1983 arbitration decision does notprivilege the Respondent to implement unilaterallythe drug/alcohol testing requirement,and does notconstitute a waiver by the Union of its right to bar-gain about this subject.e.Past practicesFinally,we do not find. that the Union's acquies-cence in either the Respondent's unilateral imple-mentationof therequirement that new employeesundergo drug/alcohol testing at the timeof theirhiring, ' or theRespondent'sunilateral implementa-tion of numerous work rules,as discussed above insection Iof thisdecision,constitutesa waiver bythe Unionof itsrightto bargain about the drug/-alcohol testing requirement for employees who areinjured while working.First,as to the requirementthat new employees undergo drug/alcohol testing,32 The SupremeCourt's opinion inMetropolitanEdison Cav.NLRB,460 U.S.693(1983), is relevant to this aspect of our discussion.There,the Court heldthat the union's failure affirmatively to seek modificationof the contractual no-strike clause,in the face of two earlier arbitrationdecisions upholding the employer's disparately severe punishment of cer-tain union officials for their participation in unlawful strikes,did not con-stitute a waiver by the union of the statutory protection of employeesagainst disparate treatment on the basis of their union activities. TheCourt held,inter alia,that an arbitration decision may be relevant to es-tablishing a waiver of the statutory right in question where(1) the arbi-trator has stated that the collective-bargaining agreement itself clearlyand unmistakably imposed an explicit duty on union officials to end un-lawful work stoppages,or (2) (absent such an express statement by thearbitrator)there is a clear and consistent pattern of arbitration decisions,and circumstances exist under which it could be said that the parties haveincorporated those decisions into subsequent bargaining agreements. 460U.S. at 709 fn. 13. Quite clearly,no such circumstances as suggested bythe Court exist in the instant case, which involves only one arbitrationdecision,on a matter not related to the subject at hand.Indeed,the Courtitself stated,with reference to the facts before it inMetropolitanEdison,that"We do not think that twoarbitration awards establish a pattern ofdecisions clear enough to convert -the union's silence into bindingwaiver."Id at 709. 188DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDa union's past acquiescence in an employer's unilat-eral action on a particular subject generally doesnot,withoutmore,constituteawaiver by thatunionof any rightitmay have to bargain aboutfuture actionby the employer in that matter. Asthe Board majority found inOwens-Corning Fiber-glas,282 NLRB 609 (1987), the factthat an em-ployer previously changed theterms of a particularprogram without bargaining does not preclude aunion fromeffectivelydemanding to bargain overthe most recent change in the program:"A union'sacquiescence in previous unilateral changes doesnot operate as a waiver of its right to bargain oversuch changes for all time."Id. (citations omitted).Thus, we, find that the Union's acquiescence in thedrug/alcohol testing requirementfor new employ-ees at time of hiring does not constitute a waiver ofits right to bargainabout drug/alcohol testing ofinjured employees.33A fortiori,the Union's acquiescence in the Re-spondent's past unilateral implementationof otherwork rules,not involving drug/alcohol testing,does not constitute a waiver ofthe Union's right tobargain about the Respondent's new rule imposingdrug/alcohol testing.34In this connection,we note thatthe Ninth Cir-cuitCourt of Appealsaddressed this issue inNLRBv.Miller BrewingCo.,408 F.2d 12 (9th Cir.1969),enfg.166 NLRB831 (1968).There,the em-ployer unilaterally promulgated a setof writtenplant rules,without providing the union withnoticeof or opportunityto bargain about thismatter.Thereafter,theemployerrefused theunion's post facto request for bargaining.The em-ployer asserted-that the unionhad waivedits rightto bargain about the promulgation of written plantrules because of,inter alia,its failureto object tothe previous unilateral issuanceof plant rules bythe employer's contractual predecessors.The NinthCircuit rejectedthis argument as follows:[I]t is not true that a right once waived undertheAct is lost forever. . . .Each time thebargainable incident occurs-each time newrules are issued-[the] Unionhas the electionof requesting negotiations or not.An opportu-nityonce rejected does not result in a perma-nent"close out" . . . . [Citationsomitted.]Id. at 15.Similarly,inMurphy Diesel Co.,184NLRB 757 (1970), enfd. 454 F.2d 303 (7th Cir.33 As noted above, the question of whether drug/alcohol testing of ap-plicants for employment or of new employees at time of hire is a manda-tory subjectof bargaining is not at issue here. That issue is addressed inStar Tribune,295 NLRBNo. 63 (June 15,1989).94Ciba-Geigy Pharmaceuticals,264 NLRB 1013, 1017 (1982), enfd. 722F.2d 1120 (3d Cir 1983) (union's acquiescence in employer's past unilat-eral changes in other plant rules does not constitute waiver by union ofright to bargain about employer's implementation of new plant rule).1971), the Board held that theunion's past acquies-cence in the employer's unilateral promulgation ofwritten workrules concerning,inter alia,latenessand absenteeism did not constitute a waiver of theunion's right to bargain about the employer's subse-quent unilateral promulgation of substantially re-vised,stricter rules concerning lateness and absen-teeism.As in the cases discussed above, here too we findthat the Union's past acquiescence in the Respond-ent's unilateral implementation of plant rules and adrug/alcohol testing requirement for new employ-ees at time of hire does not constitute a waiver bythe Union of its right to bargain with the Respond-ent about the drug/alcohol testing requirement foremployeeswho are injuredinworkplace acci-dents: 3 5f.ConclusionAccordingly, in light of all the above consider-ations,we conclude that drug/alcohol testing ofemployees who require treatment for injuries re-ceived while on the job is a mandatory subject ofbargaining;that the Union has not waived its rightto bargain with the Respondent about this subject;and that the Respondent'sunilateral implementa-tion of the requirement for such testing,withoutproviding the Union with prior notice and an op-portunity to bargain,violated Section 8(a)(5) and(1) of the Act, as alleged.B. Attendance Incentive Bonus PlanAs discussed more fully in section I,above, theRespondent unilaterally implemented an attendanceincentive bonus plan for employees hired after Sep-tember 1,1986.As stated in section II, above, suchwage incentive plans are mandatory subjects ofbargaining.Also as seen in section I, above, (1) an33ContinentalTelephone Co.,274 NLRB 1452 (1985), andEmery Indus-tries,268 NLRB824 (1984),relied on bythe Respondent in this regard,are distinguishable.In those cases,the Board found that the unions' pastacquiescence in the employers'unilateral changes in attendance policycoupled withand viewedin light ofcertain language in the contractualmanagement rights clauses constituted agreements on the part of theunions to permit the employers to act unilaterally in that area.Here, onthe other hand,as fully discussed above,there is no language in the in-stantManagement's Rights clausewhich,even when coupled with theUnion's past acquiescence in the Respondent's earlier unilateral changesin plant rules,would constitute a waiver by the Union of its right to bar-gain about drug/alcohol testing of employees who are injured on the job.Also, we notethat the Board has never relied on eitherContinental Tele-phoneorEmery Industriesas support for a finding that a union haswaived its right to bargain with an employer. InAmericanStores PackingCo.,277 NLRB 1656, 1658 (1986), theBoard(not relyingon Emery)found that the union had clearly and unmistakablywaived,by the expressterms of the management-rights clause,its right to bargain with the em-ployer about plant closure and subcontracting.Having established the ex-istence of such a waiver, the Boardfurther found (relying onEmery)thatthe union was also not entitled to information it had requested from theemployer pursuant to its unrightful demand for bargaining. JOHNSON-BATEMAN CO.extra-contractualwrittenwork rule has been ineffect since 1982, providing for unspecified "specialrecognition" for employees who achieve perfect at-tendance for a 12-month calendar year, while (2)the instant attendance incentive plan provides for awage bonus for employees who achieve perfect at-tendance for as short as 1 week. Thus, the instantplan does effect a change in the eligibility criteriafor a reward for perfect attendance.In its answer to the complaint,the Respondentadmits that the attendance incentive bonus plan is amandatory subject of bargaining and that it imple-mented the plan without providing the Union withprior notice and opportunity to bargain. Thus, theonly issue before us is whether the Union waivedits right to bargain with the Respondent about theplan.As fully discussed in section III,A,2,a, above, thewaiver of a statutory right will not be inferredfrom general contractual provisions, but must beclear and unmistakable.A waiver bycontract maybe- found where the language in question is suffi-ciently specific. 36We find that the express provisions of section 8.2of the collective-bargainingagreement, statingwithout qualification that the contractualwagerates are minimums and are not to be construed aspreventing the employer from paying,or an em-ployee from accepting, additional pay, are suffi-cientlyclear and specific to establish that theUnion has contractually waived its right to bargainabout the attendance incentive bonus plan. As theplan involves the payment of additional pay, it isencompassed within the scope of the express word-ing of section 8.2. It is important to note in thisregard that the essence of the attendance incentivebonusplan isthe payment of additional pay to em-ployees who achieve perfect attendance, and notthemodification of attendance rules themselves.Indeed, the plan effects no change in the Respond-ent's attendance and timeliness rules. Rather, theRespondent has simply exercised its contractual au-thority to pay additional wages as a means to en-courage improved compliance with those rules.The Ninth Circuit Court of Appeals addressed asimilar issueinNLRB v. Honolulu Star-Bulletin,372F.2d 691, 693 (9th Cir. 1967), denying enf. 153NLRB `763 (1965). There, the contract providedthat"[n]othing in this agreement shall limit therightof the employer at its discretion to payamounts in excess of the [minimum]salary set forthabove." The contract also provided that "present36 SeeRockfordManor Care Facility,279 NLRB 1170 (1986);BASFWyandotte Corp.,278 NLRB 173 (1986);Kohler Co.,273 NLRB 1580(1985);Columbus ElectricCo., 270 NLRB 686 (1984), affd. sub nom.Elec-tricalWorkers IBEW Local1466, 795 F.2d 150 (D.C. Cir. 1986).189salaries"would not be reduced;"present salaries"was expressly defined, however, toexclude,interalia, bonus payments. The employer refused to bar-gain with the union about the former's refusal toreinstate certain advertising sales incentive bonusplans that the employer had discontinued duringthe contractual hiatus preceding the current con-tract; the employer contended that such incentivebonus plans were not part of the wage structure,and that it therefore had no obligation to bargainwith the union about them.The court focused on the provision of the con-tract regarding the right of the employer at its dis-cretion to* pay amounts in excess of minimum sala-ries, and found that the employer was given discre-tion whether to pay such amounts; that the incen-tive bonus plans sought by the union were clearlywithin the language of those provisions;and thatthe matter was therefore removed from the scopeof collectivebargaining during the termof the con-tract.37 The court concluded that the provisions ofthe contract involving the right of the employer atits discretion to pay amounts in excess of minimumsalariesgave the employer discretion whether toinstitute the bonus incentive plans in question, andthat the employer did not violate Section ' 8(a)(5)and (1) of the Act by failing to bargain about suchplans.38Absent the Board's consideration of the provi-sions in the contract,similar to those in section 8.2of the instant contract, giving the employer the dis-cretionary right to pay amounts in excess of mini-mum salaries,we find thereasoningof the NinthCircuit to be particularly applicable to the circum-stances here. Thus; we find that the express termsof section 8.2 of the collective-bargaining agree-ment gave the Respondent the right to pay addi-tionalwages; that the attendance incentive bonusplan is within the scope of the term "additionalwages"; that this contractual language constitutes aclear and unmistakable waiver by the Union of itsright to bargain with the Respondent about the in-stant attendance incentive bonus plan;39 and that37 372 F.2d at 693, citing,inter alia,LeRoy Machine Co.,147 NLRB1431 (1964),which we earlier found to be inapposite on the issue wheth-er, in the context of the broadly worded Management's Rights clause, theUnion waived its right to bargain about the Respondent's drug/alcoholtesting requirement.38 The Board had found that the employer had unlawfully refused tobargain about the incentive bonus plans, on the grounds that the contrac-tual provision expressly excluding bonus plans from the scope of the term"present wages"did not constitute a clear and unmistakable waiver bythe union of its right to bargain about bonus plansWe find no fault withthe Board's reasoning to that extent,but we note that the Board did notconsider the ultimately dispositive issue addressed by the court.99 It appears from the record that the parties did not discuss these pro-visions during negotiations for the collective-bargaining agreement. Ac-cording to the Respondent's president, Lewis Johnson, language identicalContinued 190DECISIONSOF THE NATIONALLABOR RELATIONS BOARDthe Respondent did not, therefore, act unlawfullyin unilaterallyimplementingthis plan. Accordingly,we affirm the judge's dismissalof thisallegation.40ORDERThe National Labor Relations Board adopts therecommendedOrderof the administrative lawjudge as modified below and orders that the Re-spondent,Johnson-Bateman Company,Etiwanda,California,itsofficers,agents, successors,and as-signs, shall take the action set forth in the Order asmodified.411.Substitute the following for paragraph 1(a)."(a)Unilaterallyinstituting and implementing arequirement that employees who require treatmentforwork injuries must undergo a drug/alcoholtest."2. Substitute the following for paragraph 2(c)."(c)Bargain collectively,on request,with theUnion as the exclusive representative of the em-ployees of the appropriate unit described above,concerning the December 1, 1986 drug/alcoholtestingprogram and embody any understandingreached in a signed agreement."3.Substitute the attached notice for that of theadministrative law judge.MEMBER JOHANSEN,dissenting in part.I agree with my colleagues that the Respondent'sDecember 1, 1986 drug/alcohol testing require-ment is a mandatory subject of bargaining. Con-trary to the majority, however, I find that theUnion clearly and unmistakably waived its right tobargain over this testing requirement.Under theManagement'sRights provision of thecurrent collective-bargaining agreement,theRe-to that in sec. 8.2 has been in every collective-bargaining agreement be-tween the parties since 1960. Neither party proposed any change in thislanguage during negotiations for the current contract.Thus,our findingthat the Union has waived its bargaining rights on this subject is based onthe express contractual language set out and discussed above.4° See alsoS-B Mfg.Co., 270 NLRB 485, 492-493 (1984).We find theGeneral.Counsel's reliance onValley FordSales,211NLRB 834 (1974),affd.sub nom.MachinistsLodge 87 v. NLRB,530 F.2d 849(9thCir.1976),to be misplaced.The issue in that case was whether the Boardshould defer to an arbitration decision concerning an employer's contrac-tual right to discontinue a wage incentive plan. The General Counsel ap-parently would have the Board consider as precedent the arbitrator's sub-stantive conclusions on the contract language concerning"rates of pay"and minimum wages However,the Board majority deferred to the arbi-tration decision and ultimately dismissed the unfair labor practice com-plaint on the grounds that the arbitration decision satisfied the criteria fordeferral establishedinSpielbergMfg. Co.,112 NLRB1080 (1955),and ex-pressly found it unnecessary to consider the substantive merits of the em-ployer's "management rights-unionwaiver"defense.In denying theunion's petition for review of the Board's decision, the NinthCircuit fo-cused only the "narrow issue"of whether the Board abused its discretionin deferring to the arbitration decision,and found no such abuse of dis-cretion.The court expressly declined to address the merits of the under-lying dispute.Thus,the substantive merits of the union-waiver issue wereexpresslyavoided byboth the Board and the court inValley Ford.41 The judge'sOrder has been modified to remedy more precisely thespecific'unfair labor practice found in this casespondent retains broad rulemakingauthority. Sec-tion 3.1 of thecontract empowers the Respondentto, inter alia,"disclipine or discharge[unit employ-ees] forjustcause"and"issue,enforce and changeCompanyrules."(Emphasisadded.)Section 3.1 is not a recent additionto the parties'contract.Materially similar provisions have ap-peared ineachcontract since 1960. Pursuant to theexpansive language of these contractual provisions,the Respondent has instituted numerouswork rules.Until the instant case,the Unionhas never chal-lenged the Respondent'srulemakingauthority.Indeed,theUnionacquiesced in a related workrule, enactedin 1962, which authorized the Re-spondent to discipline and discharge employees fordrug and alcohol possession and use:DischargesThe Company shall have the right to dis-charge or discipline any employeefor justcause.The term "just cause"shall include.... drinking or possessingany alcoholicbeverages on company premises or on compa-ny time or reportingfor work while under theinfluenceof alcoholor drugs.A instant drug/alcohol testing requirement; likethe "Discharges"provision,isa rule within theplain meaningof section3.1. In viewof the unre-stricted authoritygranted the Respondent undersection 3.1to "issue,enforceand change"rules,and giventhe Union's repeated acquiescence to theRespondent's institutionof workrules;I find, con-trary to the majority, that the Unionclearly andunmistakably waived itsrightto bargainover theDecember 1, 1986 drug/alcohol testingrequire-ment.In view ofthe Union'swaiver,Iconclude thatthe Respondentdid notviolate Section 8(a)(5) and(1) by unilaterallyinstituting its drug/alcohol test-ing requirement.Accordingly,Iwould dismiss thecomplaint.-APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelations Board has foundthat we violated the NationalLabor Relations Actand has ordered us to post and abideby thisnotice.WE WILL NOTunilaterally and without consulta-tion with the InternationalAssociationof Machin-istsand AerospaceWorkers, AFL-CIO, DistrictLodge 120, Local Lodge 1047institute or imple- JOHNSON-BATEMAN CO.191ment a drug/alcohol testing program foremploy-eeswho require treatmentforworkinjuries, andWE WILLcancel,withdraw,and rescindthe pro-gram we unlawfully put into effect.WE WILLNOT in any like or related mannerinterferewith,restrain,or coerce our employees inthe exerciseof therights guaranteed them in Sec-tion 7 of the Act.WE WILL bargain collectively,on request, withthe Union with respect to this orany similar pro-gram,as the exclusive representative of the em-ployeesin the following appropriate unit:Included:All productionand maintenanceemployeesemployed by the Employer at itsEtiwanda,California facility.Excluded:All office clericalemployees,truck drivers,guards, and supervisors, as de-fined in the Act.WE WILL remove from the files of employeesnotices, reports,or memoranda resultingfrom. theapplication of the December 1, 1986 drug/alcoholtesting program.JOHNSON-BATEMAN COMPANYOn the entire record,and based on my observation ofthe witnesses and considerationof the briefssubmitted, Imake the following .FINDINGS OF FACTI.JURISDICTIONRespondent is a corporation duly organized under andexistingby virtue of the laws of theState. of California,with an officeand principalplace ofbusiness located inEtiwanda, California, whereit is engaged in the manu-facture of concrete pipe.In the course and conduct of itsbusiness operations,Respondent annually sells goods or services valued inexcess of$50,000 to customers or business enterpriseswithin the State of California, whichcustomersor busi-ness enterprisesthemselves meet one ofthe Board's juris-dictionalstandardsother than the indirectinflowor indi-rect outflowstandard.It is admitted,and I find, thatRespondent is an em-ployer engaged in commercewithinthe meaning of Sec-tion2(6) and (7) of the Act...II.THE LABOR ORGANIZATIONINVOLVEDIt is admitted that theUnionis,and has been at alltimesmaterial herein,a labor organization within themeaning of Section2(5) of the Act.Raymond M.Norton,Esq.,for the General Counsel.Glen H.Mertens, Esq. (Ford & Harrison),of Los Angeles,California,for the Respondent.DECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge.Pursuant to notice,a hearingwith respect tothismatterwas held beforeme in San Bernardino,California, on 11August 1987. The charge in Case 31-CA-16299 was filedon 28 January1987 byInternationalAssociation of Ma-chinistsandAerospaceWorkers,AFL-CIO, DistrictLodge 120, Local Lodge 1047 (the Union). The chargeinCase 31-CA-16578 was filed by the Unionon 8 June1987.On 26 June 1987, theRegional Directorfor Region 31of the National LaborRelations Board(the Board)issueda complaint and notice of hearingin Case 31-CA-16299alleging a violationby Johnson-Bateman Company (Re-spondent)of Section8(a)(1)and(5)of theNationalLaborRelationsAct (the Act).Thereafter, on 21 July 1987, theRegionalDirectorissued an order consolidating cases, consolidated amend-ed complaintand notice ofhearing, alleging violationsby Respondentof Section 8(a)(1) and(5) of the Act inbothcaptioned cases.The parties were afforded a full opportunity to beheard, to call,to examine and cross-examine witnesses,and to introducerelevant evidence. Since theclose ofthe hearing,briefs have been received from the GeneralCounsel and counsel forRespondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principalissue raisedby thepleadings is whetherRespondent unilaterally instituted new work rules orpolicies in violation of Section 8(a)(1) and(5) of the Act.B. The Facts1.The drug/alcohol testing programRespondent,a manufacturerof concrete pipe, has hada collective-bargaining relationshipwith the Union since1960.The current collective-bargaining agreement,effectiveby its terms from 1 August1986 until31 July1989, con-tains a management-rights clause giving Respondent theright to "issue,enforce, and changeCompany rules."On 1 December1986,Respondentposted the follow-ing notice:ATTENTION ALLEMPLOYEES:AS OFDECEMBER1, 1986, ANY INJURIESREQUIRING TREATMENT WILL NOW BEACCOMPANIED BY A DRUG/ALCOHOLTEST.THANK YOU,MANAGEMENTThe shopsteward reported the new policy to theUnion,and on 4 December 1986 Union Business Repre-sentativeBillPhillip sent the following letter to Re-spondent: 192DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDIthas come to my attention that the Companyhas advised the employees of a new policy requir-ing them to undergo a drug and alcohol test if theyare hurt on the job.This letter is to advise you that the Union is notin agreementwith such a policy; neither have webeen contacted to negotiate such a policy.We are, therefore, asking the Company to notimplement this policy and immediately remove allcommunication advising the employees of such apolicy.Respondent neither responded to the Union's letter norremoved its 1 December notice to employees from thebulletin board. Rather, it implemented the new policy.The record shows that from 1 December 1986 untilthe day of hearing herein, more than 14 of Respondent'semployees have experienced on-the-job injuries. Of these,14 have submitted to drug/alcohol testing in connectionwith treatment and some have refused such testing. Ofthe 14 who submitted to testing, 7 tested positive. Re-spondent has taken no action against those testing posi-tive or against those refusing to be tested.The Union has not grieved the announcement or im-plementationof the policy."Respondent has always maintained written "PlantRules and Regulations" providing that violation of vari-ous enumerated rules constitutes just cause for discharge.Among the 38 stated rules are the following: "Drinkingor possessing any alcoholic beverages on Companypremisesor on Companytime"; and,"Reporting forwork while under the influence of alcohol or, drugs."Further, the Respondent has had a long standing policyof requiringnewhires to undergo drug/alcohol testing atthe time of hire. a2.The attendance incentive programThe agreement also provides, in connection with wageratesand classifications, that:The wagerates as setforth [in Appendix A of theAgreement]areminimumrates under this Agree-mentand are not to be construed as preventing theEmployer from paying or the employee acceptingadditional pay or benefits.-On 23 March 1987, the Respondent posted the follow-ing notice on the bulletin board:RE: NEW INCENTIVE PLAN FOR EMPLOY-EES HIREDAFTERSEPTEMBER1, 1986.THE PLAN:'The contractcontains a binding grievance arbitration provision re-quiring grievances to be submitted within 10 days of "the truediscoveryof the event giving rise to the grievance." Grievances not timely submit-ted in writing,according to the contract,"shall be null and void and for-ever barred from consideration."2 Regarding new employees,the contract provides that employees shallaccrue seniority rights afterthe first 30days and that employees with lessthan 60 working days of employment shall not have recourse to thegrievance procedure in cases of dischargeor layoff.You will receive ($1 per hour for every straighttime hours worked). Here is the catch; you musthave perfect attendance for that entire week. Thiswill be payed [sic] with your weekly check.You will receive an additional (50 cent per hourfor every regular straight time hours worked) oncompletion of an entire month with perfect attend-ance.This will be payed [sic] with your regularcheck after the end of the month.THE FINE PRINT:This plan can be terminated at any time withoutany liability to the company for any money not ac-tually paid.The company has the sole responsibility for thisplan as to the interpretation and administration ofitsworkings.Perfect attendance is defined as being to workeveryday, on time except: Bereavement (contractualonly), Jury Duty, Military Leave, Vacation, andHolidays.You must have completed your probationaryperiod to be eligible for this incentive plan.Appendix A of the agreement, entitled "Wage Rateand Classifications," setsforth, a two-tiered wage struc-turewith different hourly rates of pay for similar jobclassificationsdepending on whether the employee wasemployee hired after 1 August 1986, who had completedhis probationary period, had perfect attendance for themonth and therefore, under the new attendance incentiveprogram, received $1.50 per hour more than the rate ofpay specified in Appendix A, the hourly pay for that em-ployee wouldstill remainabout $1.50 per hour less thanthe comparable pay for an employee hired prior to 1August 1986..Another relatedlongstandingpolicy of Respondent,which has apparentlyremainedin effect, is the follow-ing:All employees who havea perfectattendance record in a 12 month calendaryear will receive special recognition.The Union elected not to file a grievance over thismatter, but rather filed the instant charge in Case 31-CA-16578 on8-June 1987, some 2-1/2 months after thenew policy was posted.Thereafter,Union Business Rep-resentative RobertWelch spoke toLarryJohnson, Re-spondent'svice president,about the matter.Johnsonstated that the contract gave Respondent the right toraise the rates of employees.Welch disagreed and arguedthat it was not the intent of that contract language toallowRespondent to discriminate against employeeshired before 1 September 1986. JOHNSON-BATEMAN CO.193Analysis and Conclusions1.The drug/alcohol testing programRespondentmaintains that the collective-bargainingagreement language permitting it to "issue,enforce, andchange Company rules"constitutes"clear and unmistak-able"3 authority for it to unilaterally require that em-ployees be subjected to a drug/alcohol test if they havesustained any injuries requiring treatment.I do not agree.InLeRoy Machine Co.,147 NLRB 1431 (1964), citedby Respondent,the contract management-rights provi-sion gave the employer"the sole right to . . . hire,layoff,assign,transfer,promote and determine the quali-ficationsof employees." The Board found that theUnion, by permitting the employer to "determine thequalifications of employees" waived its right to bargainabout the employer's unilaterally instituted policy requir-ing physical examinations for employees who were ex-cessively tardy or absent. The majority's rationale forthis conclusion was that the contract language, "whengiven its plain meaning did encompass such physical ex-amination."While, in my opinion,itappears that theBoard's holdinginLeRoyMachineis anomalous and pa-tently incorrect under the aforementioned"clear and un-mistakable"test,nevertheless the Board did solely relyon contractlanguagewhich specifically permitted theemployer to determine the qualifications of employees.In the instant case there is no similar language.Rather,theEmployer may only "issue,enforce, and changeCompanyrules."Rules of the workplace,in common parlance, may befairly characterized as those designed to maintain or in-crease the productivity and efficiency of employees andensuretheir safetyduring the workday.Itwould appearthat drug/alcohol testing is not a work rule within thecommon understanding of the term as it necessarily in-trudes upon employees'personal and private livesoutsidetheworkplace.Moreover,unlikeRespondent's conven-tionalwork rules,4 drug/alcohol testing constitutes anextraordinary incursion into highly sensitive and confi-dentialmatters which could directly affect the employ-ees' continued employment.5Itherefore find that byagreeing to the contractual language that the Respondentmay issue Company rules,the Union has not "clearlyand unmistakably"waived its right to bargain about thedrug/alcohol testing of employees.a SeeMetropolitan EdisonCo. v.NLRB,460 U.S. 693, 708 (1983);Ciba-Geigy Pharmaceuticals Division,264 NLRB 1013, 1017 (1982), enfd 722F 2d 1120 (3d Cir. 1983); KansasNational Education Assn.,275 NLRB638 (1985).4 Respondent has, from time to time, unilaterally issued work rulesunder the aforementioned contractlanguage.Rules such as establishing atime for filling up vehicles with gas, requiring that employees be at theirwork stations at the start of their shift, prohibiting employees fromchanging clothes while on the timeclock, advising employees what to doand whom to call in the case of an industrial accident, reminding employ-ees of safety procedures and requiring the wearing of safety gloves, hard-hats and earplugs, and announcing Respondent's intention to strictly en-force the existing attendance policy, are rules or policies which havebeen unilaterally instituted by Respondent without objection from theUnion.S See, for example,Medicenter,Mid-South Hospital,221 NLRB 670, 676(1975);ElectricalWorkers IBEW Local 1900 Y. PEPCO,121 LRRM 3071,3072 (D.D.C. 1986).Respondent argues that the new drug/alcohol testingpolicy is similar to other longstanding rules regarding theuse of alcohol or drugs, and thus must necessarily havebeen contemplated by the parties at the time the currentcontract was entered into.However, the preexisting rulesare materially different. Thus, only new hires have beensubject to drug/alcohol testing. Thereafter the employ-ees, in accordance with the prior rules, were subject todischarge for drinking or possessing alcoholic beverageson company premises or company time, or for reportingtowork while under the influence of drugs.Such rulesclearly encompass only the Respondent's legitimate con-cern with the employees'on-the-job work performance,and not with their private lives.The new drug/alcohol testing policy, however, eventhough administered only in connection with injuries re-quiring treatment, may apprise Respondent of employees'propensities to use drugs or alcohol at any time and thusare not limited to the workplace.While the Respondentargues that this Respondent is of no consequence, par-ticularly as it has taken no adverse action against thoseemployees testing positive or refusing to be tested, thereisclear cause for concern that the Respondent may, inthe future,decide to discharge or otherwise disciplinesuch employees;or that the result of the testing may beutilized,objectively or subjectively,by Respondent' inregard to future promotions or benefits;or that, indeed,the very livelihoods of employees may be compromisedby erroneous test results.All of the foregoing consider-ations are matters which must necessarily be of theutmost concern to the employees and therefore to theirbargaining representative.Moreover,LarryJohnson, Re-spondent's vice president,testified that an increase in Re-spondent's accident experience rating caused Respondentto believe that there was a probability of drug related ac-cidents and that "we were wanting some way to enforceour [drug] policies."Such testimony clearly reflects Re-spondent's intention to use the results of the testing forpurposes of supporting a decision to discipline or dis-charge employees.The following principal cases cited by the Respondentare instructive but inapposite to the instant factual situa-tion.InContinental Telephone,274 NLRB 1952(1985),the Board determinedthat themanagement-rights clausegiving the employer the right to promulgate and changerules and regulations did not alone confer upon the em-ployer the rightto unilaterally alter its attendancepolicy.Rather, themanagement-rights provision coupled withthe fact that the employer had consistently,without ob-jection from the Union, made past changes in its'attend-ance policy, established that the Union had waived itsbargaining rights. And the Board applied a similar ration-aleinEmery Industries,268 NLRB 824 (1984), whichalso involved unilateral revisions of an employer's absen-teeism policy.Respondent places reliance on a 1983 arbitration deci-sion in which it was found that the contract then : ineffect,whichcontained the same management-rightsclause involved herein,permitted the Respondent to pro-mulgate a newworkrule requiring employeesto notifymanagement in writing of their ' reasons for not being 194DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDable toworkscheduled overtime,and to discipline em-ployees for failure to comply.However, thecontractalso contained the following provision:"Employees willnot unreasonably refuseto workovertime."Thus, the ar-bitrator determined-that under the contract,managementhad the right to determine the reasonableness of an em-ployee's refusalto workovertime,and that if the excusewas in writing,pursuant to the new work rule, thiswould"reduce unnecessary disputesoverwho saidwhat."Clearly, thisinterpretation of the contract whichcontains a specific overtime provision,sheds no light onthe issue herein where the contract is silent aboutdrug/alcohol testing.Respondent maintains that the case should be dis-missed on theauthority ofNCR Corp.,271 NLRB 1212(1984), in which the Board determined that the employerand union,which hadbeen given notification of the em-ployer's intent to transfer bargaining unit work 4 monthsin advance of implementation but did not request bar-gaining,had equally, plausible interpretationsofspecificcontract provisionsdealingwiththe dispute in question.Deciding that "the Board will not enter the dispute toserve the function of an arbitrator in determining whichparty's interpretation is correct," the Board dismissed thecomplaint.In the instant case,however, there are no spe-cific contract provisions dealing with drug/alcohol test-ing.Moreover,theRespondent announced the newpolicy withoutprior notification to the Union,and there-after implemented the policy after a timelyprotest by theUnion that the Respondent's unilateral conduct was un-acceptable and that the Union had been given no oppor-tunity to bargain.SeeCaravelle BoatCo.,227 NLRB1355, 1358(1977).Finally, the Respondent does not propose that thismatter be deferred to the grievance procedure underCollyer InsulatedWire,192NLRB 837 (1971). Thus, theRespondent maintains in itsbrief thatthe Union did notfile atimely grievance but rather let the time for filing agrievance expire and that the"Boardshould hold theUnionto its bargain."Thus, it isclear that Respondent isnot willing to waive any timeliness provisions of the con-tractualgrievance language.SeeUnitedTechnologiesCorp.,268 NLRB 898(1973).Based on the foregoing,Iconclude that neither thecontract nor the past practice of maintaining and enforc-ing the aforementioned rules regarding the use of drugsor alcohol,,nor a combinationof boththe contract lan-guage and past practice,permits the Respondent to uni-laterally implement a rule of this nature.I therefore findthatRespondent has violated Section 8(a)(5) and (1) ofthe Act,as alleged.2.The attendance incentive programThe contract language specified above permits the Re-spondent to pay additional pay or benefits to any em-ployee.As incentive pay constitutes additional pay orbenefits,it appears that the contract language permittingthe Respondent to do what it did is "clear and unmistak-able."e Indeed,the General Counsel does not point out6See casescited at fn 3, supra.any ambiguity in this language,and the record containsno evidence of past history or prior bargaining negotia-tionswhich would tend to limit the Respondent's con-tractual right to make unilateral changes of this nature.I shall therefore dismiss this allegation of the com-plaint.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.2.TheUnion is a labor organization within the mean-ing of Section2(5) of the Act.3.Thefollowing described employees of Respondentconstitutes a unit appropriatefor thepurposesof collec-tive bargaining within the meaning of Section9(b) of theAct:Included:All productionand maintenance em-ployees employed by Respondentat its Etiwanda,California facility.Excluded:All office clerical employees, truckdrivers, guards,and supervisors,as defined in theAct.4.At alltimes material hereinthe Union has been theexclusivecollective-bargaining representativeof the em-ployees in the aforesaid appropriateunitwithin themeaning of Section9(a) of the Act.5.By unilaterally promulgating a Drug/Alcohol Test-ing Programeffective 1December 1986 without firstbargainingwith the Union,Respondent has engaged inand is engaging in unfairlabor practice withinthe mean-ing of Section 8(a)(5) and(1) of the Act.6.Theaforesaidunfair labor practiceis an unfair laborpractice affecting commercewithin themeaning of Sec-tion 2(6) and (7) of the Act.7.TheRespondenthas not committed any other unfairlaborpractices as alleged.THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(5) and(1) of theAct, Ishall recommend that it be ordered to cease anddesist therefrom, and that it take certain affirmativeaction to effectuate the policiesof theAct. Respondenthasunlawfully and unilaterally instituted aDrug/-AlcoholTesting Program effective on 1 December 1986.As a result of said unlawful conduct I shall recommendthat Respondent be ordered to cease and desist from uni-laterally instituting any such program.Affirmatively, Ishall recommend that Respondent rescind the 1 Decem-ber 1986 Drug/AlcoholTesting Program and, on re-quest, bargain with the Unionabout theimplementationof any such program governing employees representedby the Union.I shall also recommend that Respondent fully restorethe status quo antewhichexisted at the time of its un-lawful actions by removing fromthe files ofemployeesallmemoranda,reports or other documents resultingfrom the applicationof theprogram. JOHNSON-BATEMAN CO.195On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed'ORDERThe Respondent, Johnson-Bateman Company, Eti-wanda,California,its officers,agents, successors,and as-signs, shall1.Cease and desist from(a) Instituting unilaterally and thereafter enforcing aDrug/Alcohol Testing Program without first bargainingwith the Union.(b) In any like or related manner interfering with, re-straining,or coercing any employee in the exercise of therights guaranteed by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Cancel,withdraw, and rescind the 1 December1986 Drug/Alcohol TestingProgram in effect as to em-ployees represented by the Union.(b)Remove from the files of unit employees notices,memoranda,or reports resulting from the application ofthe program.(c)Bargain collectively,on request,with the above-named Union as the exclusive representative of the em-ployees of the appropriate unit described above, concern-ing the Drug/Alcohol Testing Program and embody anyunderstanding reached in a signed agreement.(d) Post at its Etiwanda, California facility copies ofthe attached notice marked "Appendix."s Copies of saidnotice on forms provided by the Regional Director forRegion 31,after being signedby theRespondent's au-thorized representative,shall be posted by it immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places, including all places where notices toemployees are customarily posted.Reasonable set F shallbe taken by Respondent to ensure that said notices arenot altered,defaced,or coveredby anyother material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has takento comply.7 If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec. 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.8 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "